Title: James Madison to Frederick Freeman, 22 February 1836
From: Madison, James
To: Freeman, Frederick


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Feby. 22d. 1836.
                            
                        
                        
                        James Madison having reason to believe, that in the Autograph lately furnished to Mr. Freeman, there was a
                            lapsus of attention, in the reference to the year of his age, which instead of 84th. ought to have been 85th. which will
                            soon be completed from the date of his birth in March 1751. Mr. Freeman will be so good as to alter the figure 4 into 5,
                            after which this note may be destroyed.
                        
                            
                                
                            
                        
                    